Citation Nr: 0213184	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1967 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating assigned for 
PTSD from 10 percent to 30 percent, effective March 10, 2000.  
Although that increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has indicated his intent to continue to pursue an 
increased rating for PTSD, arguing that a 70 percent rating 
is warranted.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  PTSD is manifested by near-continuous anxiety and 
depression causing severe impairment and resulting in 
deficiencies in most areas of daily living.


CONCLUSION OF LAW

The criteria for a 70 percent schedular evaluation, and no 
more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of mental disorders, 
the evidence considered by the RO and the reasons for its 
determinations.  In addition the RO has afforded the veteran 
appropriate examinations.  The Board here notes that in 
multiple statements of record (see June 10, 2002 Statement of 
Accredited Representative in Appealed Case; VA Form 9 
received November 27, 2000; and, Representative's letters 
dated September 27, 2000, and November 22, 2000) the veteran 
and his representative have specifically limited the 
continuing appeal to a 70 percent rating assignment.  See AB 
v. Brown, 6 Vet. App. at 39.  The Board has found the 
evidence and information currently of record to be sufficient 
to substantiate the veteran's claim for an increased 
evaluation of 70 percent.  Accordingly, no additional 
evidence or information is needed to substantiate the 
veteran's claim. 

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

38 C.F.R. § 4.130, Diagnostic Code 9411 provides for the 
assignment of a 30 percent disability rating for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran presented for a VA mental disorders examination 
in April 2000.  At that time he reported he was working as a 
college professor in rehabilitation counseling.  He reported 
that he had undergone shoulder replacement earlier that year 
as a result of disability from an in-service shrapnel wound, 
and that he was having flashbacks to the time of his injury 
in Vietnam.  He reported that each time he has physical 
therapy he comes home extremely depressed and anxious.  He 
reported he was divorced from his former spouse.  He 
indicated he was in another relationship with a woman who 
complained of the veteran's passivity, dependence and 
neediness.  The veteran reported having a good relationship 
with his two daughters.  He reported having strong anxiety 
reactions and also indicated that sudden noises provoked 
fairly dramatic startle reactions.  He reported extreme 
depression, relieved by thinking about his work.  During the 
interview the veteran reported reliving his in-service trauma 
because of his recent shoulder surgery; the examiner noted 
that such trauma and the current situation were related in an 
intense emotional manner.  The examiner noted an altered ego 
state as the veteran discussed his trauma and military 
experience, and also that the veteran's affect was of an 
anxious, depressed individual who isolates his affect rather 
than become angry.  The examiner also noted that the veteran 
was subject to major mood variations; the veteran reported 
that he contains and controls himself at all times.  During 
the examination the veteran's motor activity was agitated and 
restless.  He was fully oriented and without evidence of a 
thought disorder, psychosis or abnormal behavior.  The 
veteran reported sleeplessness and numbness.  He indicated he 
was under control with his rage.  The examiner commented that 
the veteran's rage was covert hostility and could easily be 
manifested in an intense psychiatric interview.  The 
conclusion was that the veteran's PTSD was severe.  The 
assigned GAF was 50.

In September 2000, the veteran appeared for follow-up 
treatment.  A progress note reflects the veteran had had 
shoulder surgery two weeks earlier and was only getting four 
or five hours of sleep per night due to pain and anxiety.  
The veteran reported continued anxiety, racing thoughts and 
anger, and also indicated he was sad about relationship and 
work issues.  He indicated he would sometimes feel as if he 
had no affect and expressed anxiety about medical 
recommendations that he leave his career.  During evaluation 
the veteran was noted to be depressed, anxious, tearful and 
numb, with an intensification of symptoms.  The assigned GAF 
was 42.  The staff psychiatrist commented that the veteran's 
condition was more complicated than previously and that the 
veteran was experiencing limitations in function in work and 
relationships due to depression, numbness, re-experiencing 
feelings related to combat injury, sleeping poorly, anxiety, 
and racing thoughts.  

A VA mental hygiene progress note dated December 8, 2000, 
shows a GAF of 45.  The veteran reported feeling anxious and 
depressed due to medical problems.  He was depressed and 
anxious, and his eyes were teary at times during the 
evaluation.  On December 13, 2000, a GAF of 40 was assigned.  
A progress note dated later in December 2000 includes a 
therapist's notation that the veteran's shoulder problems had 
exacerbated his PTSD and caused the veteran much physical and 
emotional distress, reminding him of experiences in hospitals 
in service when he was wounded.  The veteran reported having 
more frequent flashbacks about Vietnam, as well as sleep 
problems.  

Analysis

The Board notes that the medical evidence during the appeal 
period is consistent in describing the veteran's PTSD 
manifestations as severe, with a GAF of 50 or less during 
such time period.  Furthermore, competent medical 
professionals have noted that the veteran's PTSD symptoms 
have resulted in impairment in both social and occupational 
arenas.  The medical records note deficiencies in many areas, 
specifically citing to the veteran's dramatic mood changes 
and near-continuous anxiety and depression affecting his 
ability to continue to effectively function.  The competent 
medical evidence also notes that although the veteran reports 
being in control of his anger, such is merely covert and 
could easily be manifested.  The recent VA examination 
report, as well as the progress notes cited herein above, 
clearly document increasing PTSD symptomatology at this time.  
Such are consistent in showing the veteran to be reliving the 
events in Vietnam and to be having an increased difficulty 
adapting to stressful circumstances.  Such also show that he 
has difficulty maintaining effective relationships by reason 
of isolationist tendencies, depression and anxiety.  

Although the veteran does not manifest each of the symptoms 
warranting a 70 percent evaluation, the medical evidence and 
his own symptom reports adequately establish that the 
veteran's PTSD symptoms of near-continuous anxiety and 
depression, with manifestations such as sleep disruption and 
increased flashbacks, are resulting in deficiencies in most 
areas of daily living.  The Board finds such symptoms more 
nearly approximate the 70 percent criteria under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The veteran does not contend that a 100 percent rating is 
warranted for PTSD.  Nor does the evidence show that PTSD is 
manifested by total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Rather, the 
veteran, at present, maintains his employment and some 
relationship with his daughters, and is consistently shown to 
be fully oriented and appropriate in his behavior and 
presentation.  As such, a rating increase to more than 70 
percent is not warranted.


ORDER

A 70 percent evaluation for PTSD, and no more, is granted, 
subject to the criteria governing the payment of monetary 
awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

